Fisher, J.,
delivered the opinion of the court.
This was an action in the Circuit Court of Yallabusha county, founded upon a bill of exchange, drawn by the defendant below, payable to himself, and by him indorsed in blank.
It is now said, for the first time, that the names of the plaintiffs appearing as indorsers on the bill, it must be presumed that the legal title is in the person claiming through their indorsement. If this objection had been made on the trial below, the plaintiffs having control of the bill, also had control of the indorsement, and could have stricken it out. Being an objection which they could have instantly met, it ought not here to be countenanced.
No other error being assigned, the judgment must be affirmed.
Judgment affirmed.